Citation Nr: 1437327	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-40 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1979 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in December 2013.

In March 2014 the Board remanded the case for further development.

The issue of entitlement to service connection for kidney disease secondary to hypertensive heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During a June 2009 VA examination, the exercise stress test results were recorded as 10 METS.  The heart was of normal size.  EKG was normal.  The report contains a diagnosis of the problem as "normal cardiac examination."  The examiner opined that the problem (the service-connected hypertensive heart disease) had no effect on the Veteran's usual daily activities.

During a May 2014 VA examination, the examiner estimated a METS level of greater than 5 and not greater than 7, on the basis of answers to questions during an interview of the Veteran.  This estimate reflects a worsening of the hypertensive heart disease since June 2009.  The report records that there was "a medical contraindication for not performing METS testing."  

However, review of the examination report does not show any apparent contraindications for exercise stress testing. There was no history or finding of acute myocardial infarction or unstable angina, acute cardiac inflammation such as pericarditis or endocarditis, congestive heart failure, cardiac arrhythmia, or severe hypertension (blood pressure was 132/72).  No other condition was identified as a contraindication.

The examiner in May 2014 found the recorded METS level to be due solely to the Veteran's service-connected heart condition.  The examiner opined that the Veteran's heart condition impacted his ability to work by way of limitations such as he can only walk for 100 yards at a time before stopping, can only climb one flight of stairs at a time, can only lift, push, or pull no more than 25 pounds, and cannot climb a ladder.  

In an August 2014 written brief presentation, the Veteran's representative referred to a table of a summary of estimated MET values for most major categories of physical activities, produced by the National Cancer Institute and found on the internet at http://appliedresearch.cancer.gov/atus-met/met.php.  

Based on METS levels recorded in that table for certain cited activities, the representative argued that the METS levels estimated by the VA examiner in May 2014 (based solely on interview) was higher than the actual level achievable by the Veteran that causes dyspnea and fatigue.

To obtain an objective estimate of the Veteran's current METS level, a remand is necessary to afford the Veteran an opportunity to undergo VA examination, specifically including exercise stress testing, unless contraindicated, to obtain objective METS findings.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private medical records of treatment of the Veteran for hypertensive heart disease; including all VA treatment records dated since December 2013.

2.  Notify the Veteran that he may submit statements from him and others describing fully the various symptoms and impairment resulting from his service-connected hypertensive heart disease; and the impact of these on his ability to work.

3.  After completion of the above development, schedule the Veteran for VA examination to determine the severity of his hypertensive heart disease.  The claim folder must be made available to and be reviewed by the examiner in connection with examination.  

Examination must include a history of symptoms and pertinent medical conditions; physical examination for cardiac, pulmonary, vascular, musculoskeletal and other pertinent symptoms; and laboratory tests or studies, such as screening chemistry, hematologic profiles, and resting ECG; and all other testing necessary to evaluate suitability for performing an exercise stress test, to include identifying any symptoms of anemia, or severe hepatic, renal, or metabolic disorders.  

Physical examination must cover heart rate, rhythm, point of maximal impact, heart sounds, presence of jugular-venous distension, auscultation of lungs, peripheral pulses, peripheral edema, blood pressure and all other pertinent findings, complications, conditions, signs or symptoms.

Physical examination must attempt to identify all relevant pathology of the hypertensive heart disease found present such as past myocardial infarction, congestive heart failure, cardiac arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions.

If the examiner determines that exercise stress testing is contraindicated, then the examiner must identify and discuss all reasons for such determination.  If contraindicated, then the examiner must conduct an interview based estimate of the Veteran's exercise capacity in METS, providing reasons for such estimate.  The examiner must also comment on the August 2014 written brief presentation with respect to comments therein regarding the appropriate estimate of exercise capacity in METS for the Veteran. 

If the examiner determines that exercise stress testing is not contraindicated, then exercise stress testing must be conducted and all pertinent results/findings included, including basic ECG interpretation; symptoms reported during stress testing; reason for ending exercise; estimate of exercise capacity in METS; blood pressure response; presence and frequency of arrhythmias or ectopy; and ECG changes (type and location) observed during the test.  

All conclusions and interpretations of results of such testing must be included in the report, including as to duration of the exercise period; the workload in METS; changes in blood pressure-hypotensive or hypertensive response; and comment on the Veteran's exercise capacity.  Information from the ECG responses during testing must include findings, conclusions, and interpretations as to any indicated heart pathology present. 

A complete rationale for any opinion expressed and conclusion reached must be set forth in the examination report.  

4.  Then readjudicate the appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

